Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 1 of 48 PageID 323




                IN THE UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

FLORIDA VIRTUAL SCHOOL,

                     Plaintiff,

vs.                                               Case No.: 6:20-cv-02354-GAP-EJK


K12 INC., and K12 FLORIDA LLC,

                Defendants.
_________________________________/


 ANSWER, DEFENSES AND COUNTERCLAIMS OF DEFENDANTS K12
       INC. AND K12 FLORIDA LLC TO THE COMPLAINT

       For their response to the Complaint of Plaintiff Florida Virtual School

(“FLVS”), Defendants Stride, Inc., formerly known as K12 Inc.,1 and K12 Florida

LLC (collectively, “the K12 Defendants”), hereby file their Answer, Defenses and

Counterclaims as follows:

                                       ANSWER

       In answer to the separately numbered paragraphs of the Complaint, the K12

Defendants state the following:




1 K12 Inc. changed its corporate name to Stride, Inc. effective December 16, 2020, by filing
appropriate papers with the Secretary of State of Delaware. The K12 Defendants have brought
Plaintiff’s naming error to the attention of Plaintiff and the Court. See Dkt. 21.


                                            -1-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 2 of 48 PageID 324




      1.     The allegations asserted in numbered paragraph 1 of the Complaint

consist of Plaintiff’s characterizations as to the nature of this action, to which no

response is required.     To the extent that a response may be deemed to be

required, the K12 Defendants state that the Complaint speaks for itself and deny

any characterization of Plaintiff’s claims that is inconsistent with the Complaint

itself. The K12 Defendants further deny Plaintiff is entitled to any remedy.

      2.     The K12 Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations asserted in numbered paragraph 2 of the

Complaint and therefore deny those allegations.

      3.     The K12 Defendants admit that Defendant Stride, Inc., formerly

known as K12 Inc., is incorporated in Delaware and has a place of business in

Herndon, Virginia, and deny the remaining allegations asserted in numbered

paragraph 3 of the Complaint. The K12 Defendants, whose mission is to “help

learners of all ages reach their full potential through inspired teaching and

personalized learning” aver that for students in kindergarten through twelfth grade

Stride, Inc., through itself and/or its subsidiaries, is engaged in the business of: (1)

publishing its own proprietary online curriculum and physical learning materials;

(2) developing for sale proprietary online school software; (3) providing turnkey

school administrative services, from assisting schools with back-office financial

management to computers to legal support; (4) providing teaching services to


                                          -2-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 3 of 48 PageID 325




students in kindergarten through high school; and (5) offering students with the

opportunity to have industry-relevant, career-focused electives.          The K12

Defendants aver that Stride, Inc. provides these educational products and services:

(1) to fully-managed virtual and blended public charter schools, virtual and

blended school programs of public school districts, and online private schools; (2)

in traditional classrooms; (3) through hybrid virtual/brick and mortar school

programs; and (4) directly to families.        The K12 Defendants aver that other

business activities of Stride, Inc. include offering post-secondary career learning

programs to adult learners, through its subsidiaries. These programs include skills

training in data science and software engineering, healthcare and medical fields,

technology staffing and talent development, and are offered directly to consumers,

employers, and government agencies. The K12 Defendants aver that Stride, Inc.

performs certain of the foregoing activities in the Orlando Division of the Middle

District of Florida.

      4.     The K12 Defendants admit that Defendant K12 Florida LLC is a

Delaware limited liability company with offices in Jacksonville, FL. The K12

Defendants further aver that K12 Florida LLC is an approved Virtual Instruction

Program provider by the Florida Department of Education and has contracted with

charter school boards and school districts in the State of Florida to provide certain




                                         -3-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 4 of 48 PageID 326




of the products and services described above in paragraph 3 of this Answer. The

K12 Defendants deny the remaining allegations asserted in paragraph 4.

      5.     The allegations asserted in numbered paragraph 5 of the Complaint

consist of Plaintiff’s characterizations as to the basis for invoking the subject

matter jurisdiction of this Court, to which no response is required. To the extent

that a response may be deemed to be required, the K12 Defendants admit that this

Court has subject matter jurisdiction over this action, but deny Plaintiff is entitled

to any remedy.

      6.     The allegations asserted in numbered paragraph 6 of the Complaint

consist of Plaintiff’s characterizations regarding venue, to which no response is

required. To the extent that a response may be deemed to be required, the K12

Defendants admit that this Court is an appropriate venue. The K12 Defendants

lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations asserted in paragraph 6 and therefore deny those allegations.

      7.     The K12 Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations asserted in numbered paragraph 7 of the

Complaint and therefore deny those allegations.

      8.     The K12 Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations asserted in numbered paragraph 8 of the

Complaint and therefore deny those allegations.


                                         -4-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 5 of 48 PageID 327




      9.     Regarding the allegations asserted in numbered paragraph 9 of the

Complaint, the K12 Defendants state that the terms of Fla. Stat. § 1002.37(2)(b)

speak for themselves and deny any characterization of the statute that is

inconsistent with its terms.

      10.    Regarding the allegations asserted in numbered paragraph 10 of the

Complaint, the K12 Defendants state that the terms of Fla. Stat. § 1002.37(2)(c)

speak for themselves and deny any characterization of the statute that is

inconsistent with its terms.

      11.    Regarding the allegations asserted in numbered paragraph 11 of the

Complaint, the K12 Defendants state that the terms of Fla. Stat. § 1002.37(2)(c)

speak for themselves and deny any characterization of the statute that is

inconsistent with its terms.

      12.    The K12 Defendants deny the allegations asserted in numbered

paragraph 12 of the Complaint as stated.

      13.    The K12 Defendants deny the allegations asserted in numbered

paragraph 13 of the Complaint as stated.

      14.    The K12 Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations asserted in numbered paragraph 14 of the

Complaint and therefore deny those allegations.




                                           -5-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 6 of 48 PageID 328




      15.   The K12 Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations asserted in numbered paragraph 15 of the

Complaint and therefore deny those allegations.

      16.   The K12 Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations asserted in numbered paragraph 16 of the

Complaint and therefore deny those allegations.

      17.   The K12 Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations asserted in numbered paragraph 17 of the

Complaint and therefore deny those allegations.

      18.   The K12 Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations asserted in numbered paragraph 18 of the

Complaint and therefore deny those allegations.

      19.   The K12 Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations asserted in numbered paragraph 19 of the

Complaint and therefore deny those allegations.

      20.   The K12 Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations asserted in numbered paragraph 20 of the

Complaint and therefore deny those allegations.

      21.   The K12 Defendants deny the allegations asserted in the first clause of

the first sentence of numbered paragraph 21 of the Complaint.             The K12


                                        -6-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 7 of 48 PageID 329




Defendants lack knowledge or information sufficient to form a belief as to the truth

of the allegations asserted in the second clause of the first sentence of numbered

paragraph 21 of the Complaint. The K12 Defendants admit that Exhibit A appears

to be a copy of a Registration Certificate for the Florida Virtual School mark and

includes a disclaimer providing: “NO CLAIM IS MADE TO THE EXCLUSIVE

RIGHT TO USE ‘VIRTUAL SCHOOL’, APART FROM THE MARK AS

SHOWN.” The K12 Defendants admit that Exhibit B appears to be a copy of a

Registration Certificate for the FLVS mark. The K12 Defendants admit that

Exhibit C appears to be a copy of a Registration Certificate and the Maintenance

Requirements for the Florida Virtual School mark and includes a disclaimer

providing: “No claim is made to the exclusive right to use the following apart

from the mark as shown: ‘VIRTUAL SCHOOL.’” The K12 Defendants admit

that Exhibit D appears to be a copy of a Registration Certificate and the

Maintenance Requirements for the FLVS mark. The K12 Defendants admit that

Exhibit E appears to be a copy of a Registration Certificate and the Maintenance

Requirements for the mark FLVS and design. The K12 Defendants admit that

Exhibit F appears to be a copy of a Registration Certificate and the Maintenance

Requirements for the mark Florida Virtual School and design and includes a

disclaimer providing:    “No claim is made to the exclusive right to use the

following apart from the mark as shown: ‘VIRTUAL SCHOOL.’” The K12


                                        -7-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 8 of 48 PageID 330




Defendants admit that Exhibit G appears to be a copy of a Registration Certificate

and the Maintenance Requirements for the mark FLVS Florida Virtual School and

design and includes a disclaimer providing: “no claim is made to the exclusive

right to use the following apart from the mark as shown: ‘VIRTUAL SCHOOL.’”

The K12 Defendants acknowledge the Complaint refers to the federally registered

marks owned by the state and used by FLVS as “Asserted Marks.” The K12

Defendants deny the remaining allegations asserted in paragraph 21.

      22.    Numbered paragraph 22 of the Complaint asserts legal conclusions to

which no response is required. To the extent that a response may be deemed to be

required, the allegations are denied.

      23.    Numbered paragraph 23 of the Complaint asserts legal conclusions to

which no response is required. To the extent that a response may be deemed to be

required, the allegations are denied.

      24.    The K12 Defendants deny Plaintiff’s allegations asserted in numbered

paragraph 24 of the Complaint.

      25.    The K12 Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations asserted in numbered paragraph 25 of the

Complaint and therefore deny those allegations.




                                        -8-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 9 of 48 PageID 331




      26.    The K12 Defendants lack knowledge or information sufficient to form

a belief as to the truth of the allegations asserted in numbered paragraph 26 of the

Complaint and therefore deny those allegations.

      27.    The K12 Defendants deny the allegations asserted in numbered

paragraph 27 of the Complaint, particularly the vague and subjective

characterization regarding consumers’ association of the Asserted Marks with

Plaintiff’s services.

      28.    The K12 Defendants deny the allegations asserted in numbered

paragraph 28 of the Complaint, particularly Plaintiff’s vague and subjective

characterization regarding Plaintiff’s filing of this, or any previous, action.

      29.    Regarding Plaintiff’s allegations asserted in numbered paragraph 29

of the Complaint, the K12 Defendants admit that Plaintiff previously filed suit

against the K12 Defendants on May 18, 2011, but deny any characterization of the

claims of that lawsuit that is inconsistent with the pleadings. The K12 Defendants

further admit the suit was filed in the Orlando Division of the Middle District of

Florida under Case Number 6:11-cv-831-ORL-31-KRS.

      30.    The K12 Defendants deny the allegations asserted in numbered

paragraph 30 of the Complaint.

      31.    The K12 Defendants deny the allegations asserted in numbered

paragraph 31 of the Complaint.


                                          -9-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 10 of 48 PageID 332




       32.   Regarding Plaintiff’s allegations asserted in numbered paragraph 32

 of the Complaint, the K12 Defendants admit that the parties entered into a

 Settlement Agreement in November 2015 to resolve and dispose of the prior

 litigation and to provide a mechanism for resolving future disputes between the

 parties. The remaining allegations in paragraph 32 are denied.

       33.   Regarding Plaintiff’s allegations asserted in numbered paragraph 33

 of the Complaint, the K12 Defendants deny any characterization of the terms of the

 parties’ Settlement Agreement that is inconsistent with the documents itself. The

 K12 Defendants admit that they and Plaintiff have agreed to the public disclosure

 of the Settlement Agreement in this case with financial terms redacted.       The

 remaining allegations of paragraph 33 are denied.

       34.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 34 of the Complaint.

       35.   Regarding Plaintiff’s allegations asserted in numbered paragraph 35

 of the Complaint, the K12 Defendants deny that Exhibit H is a complete copy of a

 screenshot of Defendants’ website, deny that Exhibit H is a current copy of

 Defendants’ website, and deny that the descriptive uses reflected in Exhibit H

 violate the provisions of the parties’ Settlement Agreement.

       36.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 36 of the Complaint.


                                         -10-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 11 of 48 PageID 333




       37.      The K12 Defendants deny the allegations asserted in numbered

 paragraph 37 of the Complaint.

       38.      The K12 Defendants admit that they voluntarily discontinued use of

 the website references quoted in numbered paragraph 38 of the Complaint. The

 remaining allegations in paragraph 38 are denied.

       39.      The K12 Defendants deny the allegations asserted in numbered

 paragraph 39 of the Complaint.

       40.      Regarding Plaintiff’s allegations asserted in numbered paragraph 40

 of the Complaint, the K12 Defendants admit that their descriptive website use of

 the quoted words does not constitute a breach of the parties’ Settlement Agreement

 and deny the remaining allegations in paragraph 40.

       41.      The K12 Defendants deny the allegations asserted in numbered

 paragraph 41 of the Complaint.

       42.      Regarding Plaintiff’s allegations asserted in numbered paragraph 42

 of the Complaint, the K12 Defendants admit to the use of the Florida Cyber

 Charter Academy and FCCA marks in the state of Florida. The K12 Defendants

 lack knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations asserted in paragraph 42 and therefore deny those

 allegations.




                                         -11-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 12 of 48 PageID 334




       43.   Regarding Plaintiff’s allegations asserted in numbered paragraph 43

 of the Complaint, the K12 Defendants admit that in conjunction with Hendry

 County and Florida District Schools, the K12 Defendants have provided a program

 which used the marks FLORIDA ONLINE SCHOOL and FLOS.                      The K12

 Defendants deny that this use started “recently” and deny the remaining allegations

 in paragraph 43.

       44.   Regarding Plaintiff’s allegations in numbered paragraph 44 of the

 Complaint, the K12 Defendants admit that the flos.k12.com website has used a

 blue and white color scheme but deny Plaintiff’s vague and subjective

 characterization regarding this use and deny the remaining allegations in paragraph

 44.

       45.   Regarding Plaintiff’s allegations in numbered paragraph 45 of the

 Complaint, the K12 Defendants deny that the screenshots depicted in Exhibit I to

 the Complaint are complete, accurate or current and deny the remaining allegations

 in paragraph 45.

       46.   The K12 Defendants lack knowledge or information sufficient to form

 a belief as to the truth of the allegations asserted in numbered paragraph 46 of the

 Complaint, including reference to purported screenshots of the www.flvs.net

 website marked as Exhibit J, and therefore deny those allegations.




                                         -12-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 13 of 48 PageID 335




       47.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 47 of the Complaint.

       48.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 48 of the Complaint.

       49.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 49 of the Complaint.

       50.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 50 of the Complaint.

       51.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 51 of the Complaint.

       52.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 52 of the Complaint.

       53.   Regarding Plaintiff’s allegations asserted in numbered paragraph 53

 of the Complaint, the K12 Defendants deny that the screenshot purportedly

 depicted in Exhibit K is complete, accurate or current and deny the remaining

 allegations in paragraph 53.

       54.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 54 of the Complaint.

       55.   Regarding Plaintiff’s allegations asserted in numbered paragraph 55

 of the Complaint, the K12 Defendants admit that the incomplete text


                                      -13-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 14 of 48 PageID 336




 accompanying the Comparison Checklist depicted by Exhibit K features certain

 educational services the K12 Defendants provide. The K12 Defendants deny all

 remaining allegations in paragraph 55.

       56.   The K12 Defendants lack knowledge or information sufficient to form

 a belief as to the truth of the allegations asserted in numbered paragraph 56 of the

 Complaint and therefore deny those allegations.

       57.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 57 of the Complaint.

       58.   Regarding Plaintiff’s allegations asserted in numbered paragraph 58

 of the Complaint, the K12 Defendants admit that they have removed reference to

 FLVS from the Comparison Checklist but deny the remaining allegations in

 paragraph 58.

       59.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 59 of the Complaint.

       60.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 60 of the Complaint.

       61.   The K12 Defendants admit they had previously used the flva.com

 domain as a redirect to the K12 website. The remaining allegations in paragraph

 61 are denied.




                                          -14-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 15 of 48 PageID 337




       62.    The K12 Defendants deny the allegations asserted in numbered

 paragraph 62 of the Complaint.

       63.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 63 of the Complaint.

       64.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 64 of the Complaint.

       65.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 65 of the Complaint.

       66.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 66 of the Complaint.

       67.   Regarding Plaintiff’s allegations asserted in numbered paragraph 67

 of the Complaint, the K12 Defendants admit they have not sought or obtained

 authorization from FLVS for the marks the K12 Defendants used on their website

 and deny the remaining allegations in paragraph 67.

       68.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 68 of the Complaint.

       69.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 69 of the Complaint.

       70.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 70 of the Complaint.


                                        -15-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 16 of 48 PageID 338




       71.    The K12 Defendants deny the allegations asserted in numbered

 paragraph 71 of the Complaint.

       72.    The K12 Defendants deny the allegations asserted in numbered

 paragraph 72 of the Complaint.

       73.    The K12 Defendants deny the allegations asserted in numbered

 paragraph 73 of the Complaint.         Specifically, the K12 Defendants deny that

 Plaintiff satisfied the notice and cure provisions in the Settlement Agreement

 among the Parties which it was required to satisfy before it filed the Complaint.

                                  Answering Count I.

       74.    The K12 Defendants reallege and incorporate by reference their

 answers to the allegations that are set forth above in numbered paragraphs 1

 through 73 as if fully set forth herein.

       75.    The allegations asserted in numbered paragraph 75 of the

 Complaint consist of Plaintiff’s characterizations as to the nature of this action,

 to which no response is required. To the extent that a response may be deemed

 to be required, the K12 Defendants state that the Complaint speaks for itself and

 deny any characterization of Plaintiff’s claims that is inconsistent with the

 Complaint itself, and further deny that Plaintiff is entitled to any relief.

       76.    The K12 Defendants deny the allegations asserted in numbered

 paragraph 76 of the Complaint.


                                            -16-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 17 of 48 PageID 339




       77.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 77 of the Complaint.

       78.   The K12 Defendants are without knowledge or information sufficient

 to form a belief as to allegations asserted in numbered paragraph 78 of the

 Complaint and therefore deny those allegations.

       79.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 79 of the Complaint.

       80.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 80 of the Complaint.

       81.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 81 of the Complaint.

       82.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 82 of the Complaint.

       83.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 83 of the Complaint.

       84.   The K12 Defendants deny that Plaintiff is entitled to any remedy. The

 K12 Defendants deny the remaining allegations asserted in numbered paragraph 84

 of the Complaint.




                                        -17-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 18 of 48 PageID 340




                                 Answering Count II.

       85.    The K12 Defendants reallege and incorporate by reference their

 answers to the allegations that are set forth above in numbered paragraphs 1

 through 73 as if fully set forth herein.

       86.    The allegations asserted in numbered paragraph 86 of the

 Complaint consist of Plaintiff’s characterizations as to the nature of this action,

 to which no response is required. To the extent that a response may be deemed

 to be required, the K12 Defendants state that the Complaint speaks for itself and

 deny any characterization of Plaintiff’s claims that is inconsistent with the

 Complaint itself, and further deny that Plaintiff is entitled to any relief.

       87.    The K12 Defendants deny the allegations asserted in numbered

 paragraph 87 of the Complaint.

       88.    The K12 Defendants deny the allegations asserted in numbered

 paragraph 88 of the Complaint.

       89.    The K12 Defendants are without knowledge or information sufficient

 to form a belief as to allegations asserted in numbered paragraph 89 of the

 Complaint and therefore deny those allegations.

       90.    The K12 Defendants deny the allegations asserted in numbered

 paragraph 90 of the Complaint.




                                            -18-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 19 of 48 PageID 341




       91.    The K12 Defendants deny the allegations asserted in numbered

 paragraph 91 of the Complaint.

       92.    The K12 Defendants deny the allegations asserted in numbered

 paragraph 92 of the Complaint.

       93.    The K12 Defendants deny the allegations asserted in numbered

 paragraph 93 of the Complaint.

       94.    The K12 Defendants deny the allegations asserted in numbered

 paragraph 94 of the Complaint.

       95.    The K12 Defendants deny that Plaintiff is entitled to any remedy. The

 K12 Defendants deny the remaining allegations asserted in numbered paragraph 95

 of the Complaint.

                                 Answering Count III.

       96.    The K12 Defendants reallege and incorporate by reference their

 answers to the allegations that are set forth above in numbered paragraphs 1

 through 73 as if fully set forth herein.

       97.    The allegations asserted in numbered paragraph 97 of the

 Complaint consist of Plaintiff’s characterizations as to the nature of this action,

 to which no response is required. To the extent that a response may be deemed

 to be required, the K12 Defendants state that the Complaint speaks for itself and




                                            -19-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 20 of 48 PageID 342




 deny any characterization of Plaintiff’s claims that is inconsistent with the

 Complaint itself, and further deny that Plaintiff is entitled to any relief.

       98.    The K12 Defendants deny the allegations asserted in numbered

 paragraph 98 of the Complaint.

       99.    The K12 Defendants deny the allegations asserted in numbered

 paragraph 99 of the Complaint.

       100.   Regarding the allegations asserted in numbered paragraph 100 of the

 Complaint, the K12 Defendants state that the ‘248 Registration speaks for itself

 and deny any characterization that is inconsistent with the document.          The

 remaining allegations of paragraph 100 are denied.

       101.   Regarding the allegations asserted in numbered paragraph 101 of the

 Complaint, the K12 Defendants acknowledge the Complaint references

 collectively the enumerated design marks as the “FLVS Design Marks.” The

 remaining allegations of paragraph 101 are denied.

       102.   The K12 Defendants are without knowledge or information sufficient

 to form a belief as to allegations asserted in numbered paragraph 102 of the

 Complaint and therefore deny those allegations.

       103.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 103 of the Complaint.




                                          -20-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 21 of 48 PageID 343




       104.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 104 of the Complaint.

       105.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 105 of the Complaint.

       106.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 106 of the Complaint.

       107.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 107 of the Complaint.

       108.   The K12 Defendants deny that Plaintiff is entitled to any remedy. The

 K12 Defendants deny the remaining allegations asserted in numbered paragraph

 108 of the Complaint.

                                 Answering Count IV.

       109.   The K12 Defendants reallege and incorporate by reference their

 answers to the allegations that are set forth above in numbered paragraphs 1

 through 73 as if fully set forth herein.

       110.   The allegations asserted in numbered paragraph 110 of the

 Complaint consist of Plaintiff’s characterizations as to the nature of this action,

 to which no response is required. To the extent that a response may be deemed

 to be required, the K12 Defendants state that the Complaint speaks for itself and




                                            -21-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 22 of 48 PageID 344




 deny any characterization of Plaintiff’s claims that is inconsistent with the

 Complaint itself, and further deny that Plaintiff is entitled to any relief.

       111.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 111 of the Complaint.

       112.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 112 of the Complaint.

       113.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 113 of the Complaint.

       114.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 114 of the Complaint.

       115.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 115 of the Complaint.

       116.   The K12 Defendants deny that Plaintiff is entitled to any remedy. The

 K12 Defendants deny the remaining allegations asserted in numbered paragraph

 116 of the Complaint.

                                 Answering Count V.

       117.   The K12 Defendants reallege and incorporate by reference their

 answers to the allegations that are set forth above in numbered paragraphs 1

 through 73 as if fully set forth herein.




                                            -22-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 23 of 48 PageID 345




       118.   The allegations asserted in numbered paragraph 118 of the

 Complaint consist of Plaintiff’s characterizations as to the nature of this action,

 to which no response is required. To the extent that a response may be deemed

 to be required, the K12 Defendants state that the Complaint speaks for itself and

 deny any characterization of Plaintiff’s claims that is inconsistent with the

 Complaint itself, and further deny that Plaintiff is entitled to any relief.

       119.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 119 of the Complaint.

       120.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 120 of the Complaint.

       121.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 121 of the Complaint.

       122.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 122 of the Complaint.

       123.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 123 of the Complaint.

       124.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 124 of the Complaint.




                                          -23-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 24 of 48 PageID 346




       125.   The K12 Defendants deny that Plaintiff is entitled to any remedy. The

 K12 Defendants deny the remaining allegations asserted in numbered paragraph

 125 of the Complaint.

                                 Answering Count VI.

       126.   The K12 Defendants reallege and incorporate by reference their

 answers to the allegations that are set forth above in numbered paragraphs 1

 through 73 as if fully set forth herein.

       127.   The allegations asserted in numbered paragraph 127 of the

 Complaint consist of Plaintiff’s characterizations as to the nature of this action,

 to which no response is required. To the extent that a response may be deemed

 to be required, the K12 Defendants state that the Complaint speaks for itself and

 deny any characterization of Plaintiff’s claims that is inconsistent with the

 Complaint itself, and further deny that Plaintiff is entitled to any relief.

       128.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 128 of the Complaint.

       129.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 129 of the Complaint.

       130.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 130 of the Complaint.




                                            -24-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 25 of 48 PageID 347




       131.   The K12 Defendants deny that Plaintiff is entitled to any remedy. The

 K12 Defendants deny the remaining allegations asserted in numbered paragraph

 131 of the Complaint.

                                Answering Count VII.

       132.   The K12 Defendants reallege and incorporate by reference their

 answers to the allegations that are set forth above in numbered paragraphs 1

 through 73 as if fully set forth herein.

       133.   The allegations asserted in numbered paragraph 133 of the

 Complaint consist of Plaintiff’s characterizations as to the nature of this action,

 to which no response is required. To the extent that a response may be deemed

 to be required, the K12 Defendants state that the Complaint speaks for itself and

 deny any characterization of Plaintiff’s claims that is inconsistent with the

 Complaint itself, and further deny that Plaintiff is entitled to any relief.

       134.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 134 of the Complaint.

       135.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 135 of the Complaint.

       136.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 136 of the Complaint.




                                            -25-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 26 of 48 PageID 348




       137.   The K12 Defendants deny that Plaintiff is entitled to any remedy. The

 K12 Defendants deny the remaining allegations asserted in numbered paragraph

 137 of the Complaint.

                                Answering Count VIII.

       138.   The K12 Defendants reallege and incorporate by reference their

 answers to the allegations that are set forth above in numbered paragraphs 1

 through 73 as if fully set forth herein.

       139.   The allegations asserted in numbered paragraph 139 of the

 Complaint consist of Plaintiff’s characterizations as to the nature of this action,

 to which no response is required. To the extent that a response may be deemed

 to be required, the K12 Defendants state that the Complaint speaks for itself and

 deny any characterization of Plaintiff’s claims that is inconsistent with the

 Complaint itself, and further deny that Plaintiff is entitled to any relief.

       140.   The K12 Defendants admit the Settlement Agreement referenced in

 numbered paragraph 140 of the Complaint is a valid and enforceable agreement

 between FLVS and the K12 Defendants.

       141.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 141 of the Complaint.

       142.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 142 of the Complaint.


                                            -26-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 27 of 48 PageID 349




       143.   The K12 Defendants deny the allegations asserted in numbered

 paragraph 143 of the Complaint.



       The K12 Defendants deny any allegation in the Complaint not expressly

 admitted above and specifically deny Plaintiff’s alleged entitlement to the relief

 requested.




                                        -27-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 28 of 48 PageID 350




                                     DEFENSES

                                     First Defense

       Plaintiff’s claims are barred, in whole or in part, for failure to state claims

 for relief upon which relief may be granted.

                                   Second Defense

       Plaintiff’s claims are barred, in whole or in part, by equitable estoppel and/or

 unclean hands, including Plaintiff’s delay in filing the instant suit and the fact that

 the Hendry County Board of Education – with full knowledge of the K12

 Defendants’ adoption of the mark FLORIDA ONLINE SCHOOL and the acronym

 FLOS for the Hendry County online program – entered into a contract with K12

 Florida LLC to provide certain of the products and services described above in

 numbered paragraph 3 of this Answer.

                                    Third Defense

       Plaintiff’s claims are barred, in whole or in part, by laches, waiver, and/or

 acquiescence, including Plaintiff’s delay in filing the instant suit and the fact that

 the Florida Department of Education – with full knowledge of the K12

 Defendants’ use of the marks Florida Online School and the acronym FLOS –

 entered into, and renewed, a contract with K12 Florida LLC to provide to provide

 certain of the products and services described above in numbered paragraph 3 of

 this Answer. Plaintiff’s claims are similarly barred because Plaintiff failed to


                                          -28-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 29 of 48 PageID 351




 comply with the notice and cure provision of the Settlement Agreement prior to the

 filing of the instant suit.

                                     Fourth Defense

        Plaintiff’s claims are or may be barred, in whole or in part, by statutes of

 limitations, including Plaintiff’s delay in filing the instant suit.

                                      Fifth Defense

        Plaintiff’s trademark claims are barred by prosecution history estoppel,

 including its disclaimers of the exclusive right to use “Virtual School” apart from

 the FLORIDA VIRTUAL SCHOOL marks as shown.

                                      Sixth Defense

        Plaintiff’s false advertising claims are barred because the challenged

 statements are truthful and non-misleading.

                                    Seventh Defense

        Plaintiff’s claims are barred, in whole or in part, to the extent the marks

 sought to be enforced here – Florida Virtual School and its acronym FLVS –

 cannot be used to prevent other operators in online education in Florida from using

 equally descriptive and non-identical terms to describe their service offerings.

 Mark ownership cannot prevent other operators in the same space from using

 descriptive terms to describe their service offerings to consumers.




                                            -29-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 30 of 48 PageID 352




                                    Eighth Defense

       Plaintiff’s claims are barred, in whole or in part, to the extent it failed to take

 reasonable and necessary steps to mitigate the purported damages that Plaintiff

 claims it has suffered or will suffer by notifying the K12 Defendants of the alleged

 injury at an earlier date, in conformance with the notice and cure condition

 precedent in the Settlement Agreement.

                                    Ninth Defense

       Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s material

 breaches of the Settlement Agreement between the parties including, but not

 limited to, Plaintiff’s failure to comply with the notice and cure provisions of the

 Settlement Agreement prior to filing this lawsuit.

                                    Tenth Defense

       Plaintiff’s claims are barred, in whole or in part, to the extent Plaintiff has

 acted in bad faith, including by delaying filing this lawsuit so that alleged damages

 could accrue against the K12 Defendants.

                                   Eleventh Defense

       Plaintiff is barred from recovering any of the damages alleged in the

 Complaint because such alleged damages are too speculative to be recoverable and

 because Plaintiff failed to mitigate those alleged damages.




                                           -30-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 31 of 48 PageID 353




                                   Twelfth Defense

        Plaintiff’s request for monetary relief are barred to the extent they are

 predicated on a claim of initial interest confusion, which has not been recognized

 by the 11th Circuit Court of Appeals.

                                 Thirteenth Defense

        Plaintiff’s complaint fails to state a claim upon which relief may be granted

 because Plaintiff failed to comply with the notice and cure provision of the

 Settlement Agreement prior to the filing of the instant suit.



                                     *     *      *

        The K12 Defendants expressly and specifically reserve the right to amend

 this answer to add, delete, and/or modify defenses based upon orders issued by any

 court, or based upon legal theories, fact and circumstances that may or will be

 divulged through discovery and/or further legal analysis of the parties’ positions in

 this litigation.

        WHEREFORE, having fully answered, the K12 Defendants respectfully

 request that this Court: (i) enter a judgment in the K12 Defendants’ favor and

 against Plaintiff, dismissing the Complaint with prejudice; (ii) find that this is an

 exceptional case warranting an award of reasonable attorneys’ fees to the K12

 Defendants; (iii) award the K12 Defendants their costs and expenses incurred in


                                          -31-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 32 of 48 PageID 354




 defending this action; and (iv) award such other relief as this Court may deem just

 and equitable.

                               Demand for Jury Trial

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, the K12

 Defendants respectfully demand a trial by jury as to all issues triable of right to a

 jury.




                                         -32-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 33 of 48 PageID 355




                                COUNTERCLAIMS

            For their counterclaims against Florida Virtual School (“FLVS” or

 “Counter-defendant”), Stride, Inc., formerly known as K12 Inc., and K12 Florida

 LLC (collectively referred to for purposes of the Counterclaims as the “K12

 Defendants,” “K12,” or “Counterclaimants”) state and allege the following:

       1.     The K12 Defendants re-allege and incorporate herein by reference the

 admissions and denials contained in their Answer as if fully set forth herein.

                               Jurisdiction and Venue

       2.       This Court has subject matter jurisdiction over this action pursuant

 to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338, 1367, 2201, and/or 2202.

       3.       Venue is proper in this judicial district pursuant to 28 U.S.C.

 § 1391(b).

                                     The Parties

       4.       Counterclaimant Stride, Inc. has a place of business at 2300

 Corporate Park Drive, Herndon, VA, 20171. Stride, Inc., whose mission is to

 “help learners of all ages reach their full potential through inspired teaching and

 personalized learning,” avers that for students in kindergarten through twelfth

 grade Stride, Inc., through itself and/or its subsidiaries, is engaged in the business

 of: (1) publishing its own proprietary online curriculum and physical learning

 materials; (2) developing for sale proprietary online school software; (3) providing


                                          -33-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 34 of 48 PageID 356




 turnkey school administrative services, from assisting schools with back-office

 financial management to computers to legal support; (4) providing teaching

 services to students in kindergarten through high school; and (5) offering students

 with the opportunity to have industry-relevant, career-focused electives. Stride,

 Inc. provides these educational products and services: (1) to fully-managed virtual

 and blended public charter schools, virtual and blended school programs of public

 school districts, and online private schools; (2) in traditional classrooms; (3)

 through hybrid virtual/brick and mortar school programs; and (4) directly to

 families.   The other business activities of Stride, Inc. include offering post-

 secondary career learning programs to adult learners, through its subsidiaries.

 These programs include skills training in data science and software engineering,

 healthcare and medical fields, technology staffing and talent development, and are

 offered directly to consumers, employers, and government agencies. Stride, Inc.

 performs certain of the foregoing activities in the Orlando Division of the Middle

 District of Florida.

       5.       Counterclaimant K12 Florida LLC is a Delaware limited liability

 company with offices at 9143 Phillips Highway, Suite 590, Jacksonville, Florida,

 32256. K12 Florida LLC is an approved Virtual Instruction Program provider by

 the Florida Department of Education and contracts with charter school boards and




                                        -34-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 35 of 48 PageID 357




 school districts in the State of Florida to provide certain of the products and

 services described above in numbered paragraph 4 of this Counterclaim.

       6.      Upon information and belief, FLVS is an agency of the Florida state

 government with its principal offices located at 2145 Metro Center Boulevard,

 Suite 200, Orlando, FL 32835.

                            Facts Common to all Counts

       7.      FLVS was created by Florida state law in June 2000, pursuant to

 Section 228.082 of the Florida Statutes. The statute enumerated the “powers and

 duties” of the governing board, including its intellectual property rights.      In

 particular, the statute explained the board could use and retain revenues derived

 from “patents, copyrights, trademarks, licenses, and rights or interests thereunder

 or therein.” Fla. Stat. § 228.082(2)(d).

       8.    Since its enactment in June 2000, FLVS’s governing statute has been

 renumbered as Section 1002.37 of the Florida Statutes. It also has been amended

 on several occasions. These amendments changed the entity’s name to “Florida

 Virtual School,” see Fla. Stat. § 1002.37(1)(a), and they elaborated on the entity’s

 purpose, Fla. Stat. § 1002.37(1)(b). But in all other respects described above, the

 nature, governance, and powers of FLVS remain the same.

       9.    While FLVS retains “full right of use and full right to retain the

 revenues derived” from intellectual property, the State continues to own all such


                                            -35-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 36 of 48 PageID 358




 patents, copyrights, trademarks, licenses, and rights or interests thereunder or

 therein. Fla. Stat. § 1002.37(2)(c).

       10.    FLVS filed applications to register the service marks FLORIDA

 VIRTUAL SCHOOL and FLVS with the U.S. Patent & Trademark Office

 (“PTO”). See Cmplt., Exs. A–G. The PTO has issued registrations for the marks.

 Id.

       11.    On May 18, 2011, FLVS initiated its first lawsuit against the K12

 Defendants challenging the K12 Defendants’ use of FLORIDA VIRTUAL

 ACADEMY and FLORIDA VIRTUAL PROGRAM, and the related acronyms

 FLVA and FLVP, and alleging that such use violated its FLORIDA VIRTUAL

 SCHOOL and FLVS trademark registrations. See Florida Virtual School v. K12,

 Inc., No. 6:11-cv-00831-KRS (M.D. Fla., filed May 18, 2011).

       12.    The K12 Defendants argued in defense that FLVS had known about

 the K12 Defendants’ use of those marks virtually from inception. They also noted

 that FLVS is a creature of state statute that exists as an agency of the State of

 Florida, and that the State of Florida, through its Department of Education,

 specifically authorized the K12 Defendants to operate in Florida after the K12

 Defendants disclosed their intention to use the FLORIDA VIRTUAL ACADEMY

 and FLORIDA VIRTUAL PROGRAM marks and the corresponding acronyms.

 However, the K12 Defendants found the diversion of resources and attention from


                                        -36-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 37 of 48 PageID 359




 its program to the trademark lawsuit to be unproductive, and it therefore entered

 into a Settlement Agreement with FLVS after over four years of litigation. Cmplt.

 ¶ 32.

         13.   The Settlement Agreement was executed by the parties on or about

 November 3, 2015. The Settlement Agreement included the following provisions:

    • K12 agreed to halt all use of its FLORIDA VIRTUAL ACADEMY,
      FLORIDA VIRTUAL ACADEMIES and FLORIDA VIRTUAL
      PROGRAM marks and the corresponding acronyms (collectively, “the K12
      marks”) by June 30, 2016, and to rebrand its Florida programs, changing the
      names of all of its goods and services offered under the K12 marks, Ex. 1, ¶
      5(a);

    • K12 agreed to change its websites, including uniform resource locators
      (“URLs”), and to halt promotion and marketing under the K12 marks, id. ¶
      5(a)(3);

    • K12 agreed to refrain from including the words “Florida” and “Virtual”
      together in the same mark, regardless of the order in which the words are
      used in the mark or insertion of other words between these words, for goods
      or services. But FLVS agreed that this restriction “shall not prohibit K12
      from using the word ‘Florida’ or the word ‘Virtual’ individually in a mark
      (i.e., by using ‘Florida’ in a mark or ‘Virtual’ in a mark so long as the mark
      does not contain both words) . . . or from making non-trademark usage of the
      words ‘Florida’ and ‘Virtual’ in combination, such as by referring to the
      Florida Virtual Instruction Program established by Florida Statutes
      § 1002.45,” id. ¶ 5(d);

    • The parties attached to the Settlement Agreement a list of “Approved
      Marks” to which FLVS did not object, as well as a list of “Prohibited
      Marks.” But they specifically provided: “The Parties further agree that K12
      is not required to select a mark listed … and that there shall be no
      presumption against K12’s choice of a mark not listed,” id. ¶ 5(e); and

    • The parties appended to the Settlement Agreement as Exhibit 3 thereto a
      Trademark Quitclaim Assignment dated November 3, 2015, in which K12

                                        -37-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 38 of 48 PageID 360




        “hereby quitclaims, assigns, transfers, and sets over to FLVS any right, title,
        and interest in and to all rights that K12 may have in the K12 Marks . . . .”

        14.   The K12 Defendants further included in the Settlement Agreement a

 Notice and Cure provision, providing that if FLVS became aware of any instance

 of a prohibited use of FLVS’s marks,            “FLVS shall notify K12 as soon as

 practicable but in no event later than thirty (30) calendar days from the date upon

 which FLVS becomes aware of the use.” Id. ¶ 5(c).

        15.   The Settlement Agreement further provided, under a “Conference

 Prior to Litigation” provision, for the parties to confer and negotiate in good faith

 in the event that FLVS intended to challenge a new mark chosen by the K12

 Defendants, in an effort to resolve the dispute without litigation. Id. ¶ 14.

        16.   On August 3, 2020, FLVS’s litigation counsel from the prior lawsuit

 invoked the “Conference Prior to Litigation” provision of the Settlement

 Agreement to challenge references to K12 Defendants’ program for the Hendry

 County School District’s statewide online program as the “Florida Online School”;

 the use of the acronym “FLOS” in reference to the Hendry County program; and

 descriptive, non-trademark references to the program as “the Florida virtual school

 powered by K12.” The demand letter from FLVS’s litigation counsel gave the

 K12 Defendants fifteen business days permanently to cease these references. See

 Cmplt., ¶ 37 (referencing FLVS’s “repeated demands for Defendants to cease and

 desist”).

                                          -38-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 39 of 48 PageID 361




       17.   The Hendry County School District is overseen by the Florida State

 Board of Education. See Fla. Stat. §§ 1001.03(8) & 1001.30.

       18.   As stated in an online article posted June 12, 2019, a true and correct

 copy of which is attached hereto as Exhibit 2, the Florida Online School program

 was publicly announced in June 2019 – more than a year earlier than the August

 2020 demand of FLVS’s litigation counsel – and it began its inaugural academic

 year on August 12, 2019, with a publicly available internet site located at

 www.flos.k12.com.

       19.   During the process of conferring among counsel concerning the

 August 3, 2020 demand letter from FLVS’s litigation counsel and a subsequent

 demand letter dated August 26, 2020, FLVS acknowledged that the K12

 Defendants had changed their Florida branding, as provided in the Settlement

 Agreement, to FLORIDA CYBER CHARTER ACADEMY, but FLVS

 nevertheless complained that the K12 Defendants were using the domain name

 flva.com as a redirect to the K12 Defendants’ site in violation of the provision in

 the Settlement Agreement for transfer of domain names featuring the K12 marks.

 See Cmplt., ¶ 37.

       20.   FLVS’s litigation counsel also raised during the conferral process its

 assertion that a reference to FLVS in an online piece describing K12’s attributes,

 titled “K12 vs. Competitors,” which included a “Comparison Checklist” (the


                                        -39-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 40 of 48 PageID 362




 “Comparison Checklist”) that invited consumers to undertake their own

 comparison between attributes of “K12-Powered Schools” and those of “Other

 Online Learning Solutions,” falsely or misleadingly suggested that FLVS lacked

 all of the attributes listed in the unchecked boxes under the heading “Other Online

 Learning Solutions.” That is, FLVS asserted that a reasonable consumer would

 read the invitation to consumers to undertake their own comparisons using the

 Comparison Checklist as an assertion that each of the competitors lacked each and

 every one of the attributes characterizing the K12 Defendants’ program.0

       21.   During the conferral process, the parties conducted Zoom meetings at

 which the K12 Defendants made the following responses to these contentions:

    • With respect to the use of FLORIDA ONLINE SCHOOL and FLOS for the
      Hendry County program, the K12 Defendants noted that the nomenclature
      did not violate any restriction in the Settlement Agreement inasmuch as the
      name selected was not on the Settlement Agreement’s “Prohibited List” and
      thus gave rise to no presumption of a violation. Further, the K12 Defendants
      stated that an immediate name change after the school year already had
      begun would create confusion for those who enrolled under the existing
      names, but the K12 Defendants stated that, regardless of their belief that the
      use was a permissible use, they did not wish to create a dispute over the
      name and would explore a change. As the current website for the Hendry
      County Program shows, the K12 Defendants already have initiated a re-
      branding of the program to DIGITAL ACADEMY OF FLORIDA.

    • With respect to the descriptive use references to a “Florida virtual school
      powered by K12,” the K12 Defendants noted that the Settlement Agreement
      specifically permitted descriptive, non-trademark usage of the words
      “Florida” and “Virtual” in combination. Nonetheless, the K12 Defendants
      agreed to remove the references to avoid an unnecessary dispute, and they
      have done so. Cmplt., ¶ 38 (acknowledging that Counterclaimants removed
      the challenged references from the website).

                                        -40-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 41 of 48 PageID 363




    • With respect to the use of the flva.com domain name as a redirect, the K12
      Defendants noted that their failure to transfer the flva.com domain to FLVS
      was inadvertent, and they promised to take immediate steps to complete the
      transfer of the flva.com domain name to FLVS (which required participation
      and assistance by FLVS), and they have done so. Cmplt., ¶ 61
      (acknowledging that the K12 Defendants transferred the domain name after
      receiving FLVS’s notice).

    • With respect to the “Comparative Checklist,” the K12 Defendants noted that
      the entire document, when viewed in context, clearly constituted a non-
      misleading invitation to consumers to use the blank checklist to compare the
      attributes of K12’s competitors to those of K12. This point focused
      particularly on the following language appearing with the Checklist: “When
      comparing K12 to other online learning solutions like Connections
      Academy, FLVS, and Time4Learning, use this checklist to weigh your
      options.” Nonetheless, Counterclaimants agreed to remove reference to
      FLVS in identifying K12’s Florida competitors, and they have done so.
      Cmplt., ¶ 58 (acknowledging that Counterclaimants “removed the reference
      to FLVS in the advertisement”).

       22.    Despite these actions taken by the K12 Defendants in a good faith

 effort to avoid this dispute, FLVS filed its lawsuit on December 22, 2020, more

 than three months after the “Conference Prior to Litigation.”

       23.      All conditions precedent to bringing these claims have occurred,

 been satisfied or have been waived.

                                 COUNT I
        Declaratory Judgment Of No Infringement, No False Advertising,
             And No Breach For Which Damages Can Be Awarded

       24.    Counterclaimants         incorporate   by   reference   and   reallege   the

 allegations set forth in numbered paragraphs 1 through 23 of their Counterclaim

 above as if fully set forth herein.


                                             -41-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 42 of 48 PageID 364




       25.      Counter-defendant brought a lawsuit against the Counterclaimants,

 wrongfully alleging that they engaged in infringement of registered service marks

 under the Lanham Act, service mark infringement and false designation of origin

 under the Lanham Act, and common law service mark infringement and unfair

 competition.

       26.      There   is   an   actual   and    justiciable   controversy   between

 Counterclaimants and Counter-defendant as to whether the asserted marks are not

 infringed, as to whether the challenged statements made by Counterclaimants with

 respect to the respective goods and services of the parties are truthful and non-

 misleading, and as to whether Counterclaimants performed their obligations under

 the Settlement Agreement.

       27.      Counterclaimants are entitled to a declaratory judgment to the effect

 that Counterclaimants have not infringed on any of Counter-defendant’s marks;

 that Counterclaimants have not falsely advertised; and that Counterclaimants have

 not breached the Settlement Agreement between the Counterclaimants and

 Counter-defendant or caused any legally cognizable injury to Counter-defendant.




                                           -42-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 43 of 48 PageID 365




                                   COUNT II
                 Declaratory Judgment That Counter-defendant Has
                 Violated The Terms Of The Settlement Agreement

       28.      Counterclaimants       incorporate   by   reference   and   reallege   the

 allegations set forth in numbered paragraphs 1 through 23 of their Counterclaim

 above as if fully set forth herein.

       29.      The Settlement Agreement is a valid and enforceable agreement

 between Counterclaimants and Counter-defendant.

       30.      Counter-defendant has materially breached the Settlement Agreement

 by failing to notify Counterclaimants “as soon as practicable but in no event later

 than thirty (30) calendar days from the date upon which FLVS becomes aware of

 the [prohibited] use,” and by failing to confer and negotiate in good faith in an

 effort to resolve the dispute without litigation

       31.      There   is   an    actual     and    justiciable   controversy   between

 Counterclaimants and Counter-defendant as to whether Counter-defendant has

 breached the terms of the Settlement Agreement and as to the consequences of

 such breach.

       32.      Counterclaimants are entitled to a declaratory judgment to the effect

 that Counter-defendant has violated the terms of the Settlement Agreement and

 that its violation precludes monetary recovery related to the breach for which it

 failed to give seasonable notice.


                                             -43-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 44 of 48 PageID 366




                                  COUNT III
           Breach Of Contract For Failure To Provide Timely Notice To
            Counterclaimants For Their Alleged Contractual Violations

        33.    Counterclaimants        incorporate   by     reference    and     reallege   the

 allegations set forth in numbered paragraphs 1 through 23 of their Counterclaim

 above as if fully set forth herein.

        34.    The Settlement Agreement is a valid and enforceable agreement

 between Counterclaimants and Counter-defendant.

        35.    Counterclaimants have complied with the provisions of the Settlement

 Agreement, including those related to the notice and cure provision.

        36.    Counter-defendant        has    materially     breached     the     Settlement

 Agreement’s notice and cure provision by failing to notify Counterclaimants “as

 soon as practicable but in no event later than thirty (30) calendar days from the

 date upon which FLVS becomes aware of the [prohibited] use,” and by failing to

 confer and negotiate in good faith to resolve Counter-defendant’s concerns outside

 litigation.

        37.    Counter-defendant acted willfully, deliberately, and in bad faith in

 delaying notice to Counterclaimants in order to assert an inflated damages claim

 for alleged confusion that could have been avoided had Counter-defendant given

 seasonable notice of its claims.




                                              -44-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 45 of 48 PageID 367




       38.     Counterclaimants have been damaged as a result of Counter-

 defendant’s breach of the Settlement Agreement, including, but not limited to,

 costs associated with the negotiations and attempts to resolve this dispute outside

 litigation and the cost of acceding to the demands of Counter-defendant, including

 the costs of devising and implementing the name change for the Hendry County

 program.

                                   COUNT IV
             Declaratory Judgment That This Case Is Exceptional Under
                               15 U.S.C. § 1117(a)

       39.     Counterclaimants        incorporate   by   reference   and   reallege   the

 allegations set forth in numbered paragraphs 1 through 23 of their Counterclaim

 above as if fully set forth herein.

       40.     Section 1117(a) of the Lanham Act provides that the Court may, “in

 exceptional cases” award reasonable attorney fees to the prevailing party. 15

 U.S.C. §1117(a).

       41.     Counterclaimants seek a declaratory judgment that by reasons of the

 conduct of Counter-defendant as described above, this case qualifies as exceptional

 under 15 U.S.C. §1117(a), and that Counterclaimants are thus entitled to

 reasonable attorneys’ fees.




                                             -45-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 46 of 48 PageID 368




                                    Prayer For Relief

              WHEREFORE, Counterclaimants pray that this Court:

              A. enter a decree declaring that Counter-defendant cannot maintain a

 claim for infringement; that Counter-defendant cannot maintain a claim for false

 advertising; that Counterclaimants have not breached the Settlement Agreement;

 and that Counter-defendant has breached the Settlement Agreement.

              B.    award Counterclaimants damages for Counter-defendant’s breach of

 the Settlement Agreement, including Counterclaimants costs in defending against

 Plaintiff’s claims, the costs associated with the negotiations and attempts to resolve

 this dispute outside litigation, and the costs of devising and implementing the name

 change for the Hendry County program, as well as reasonable attorneys’ fees; and

              C.    award Counterclaimants such other and further relief as the Court

 may deem just and appropriate.

                                  Demand for Jury Trial

                   Pursuant to Rule 38 of the Federal Rules of Civil Procedure,

 Counterclaimants respectfully demand a trial by jury as to all issues triable of right

 to a jury.




                                            -46-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 47 of 48 PageID 369




 Dated: April 21, 2021           Respectfully Submitted,

                                 /s/ Daniel C. Johnson
                                 Steven P. Hollman (admitted pro hac vice)
                                     Trial Counsel
                                 Abraham Shanedling (admitted pro hac vice)
                                     Trial Counsel
                                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                 2099 Pennsylvania Ave., N.W., Suite 100
                                 Washington, D.C. 20006-6801
                                 Tel. (202) 747-1941
                                 Fax (202) 747-3012
                                 shollman@sheppardmullin.com
                                 ashanedling@sheppardmullin.com

                                 Daniel C. Johnson, Trial Counsel
                                 Florida Bar No. 522880
                                 CARLTON FIELDS, P.A.
                                 200 S. Orange Avenue, Suite 1000
                                 Orlando, Florida 32801-3456
                                 Tel. (407) 849-0300
                                 Fax (407) 648-9099
                                 djohnson@carltonfields.com
                                 Secondary: dcarlucci@carltonfields.com
                                 Secondary: orlecf@cfdom.net

                                 Eleanor M. Yost, Trial Counsel
                                 Florida Bar No. 1003178
                                 4221 W. Boy Scout Boulevard, Suite 1000
                                 Tampa, Florida 33607-5780
                                 Tel. (813) 229-4395
                                 Fax (813) 229-4133
                                 eyost@carltonfields.com

                                 Attorneys for Defendants
                                 Stride, Inc., and K12 Florida LLC


                                     -47-
Case 6:20-cv-02354-GAP-EJK Document 29 Filed 04/21/21 Page 48 of 48 PageID 370




                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing ANSWER,

 DEFENSES, AND COUNTERCLAIMS OF DEFENDANTS STRIDE, INC. AND

 K12 FLORIDA LLC has been furnished electronically, through the CM/ECF

 system, to all counsel of record on this 21th day of April, 2021.


                                                            /s/ Daniel C. Johnson
                                                            Daniel C. Johnson




                                          -48-
